CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #584 to the Registration Statement on Form N-1A of Professionally Managed Portfolios and to the use of our report dated May 29, 2014 on the financial statements and financial highlights of the CAN SLIM® Select Growth Fund, a series of Professionally Managed Portfolios.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania July 25, 2014
